Citation Nr: 0024701	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  96-30 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic skin 
disorder.

2.  Entitlement to service connection for a psychiatric 
disorder.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran served on active duty from January 1969 to 
October 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
from an April 1995 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  The case was transferred to the St. Petersburg, 
Florida, RO.  


FINDINGS OF FACT

1.  The RO denied service connection for chronic skin disease 
secondary to Agent Orange (AO) exposure and a chronic 
psychiatric disorder in October 1986.  The RO notified the 
veteran by letter dated October 28, 1986; the veteran did not 
appeal and that rating action became final. 

2.  The evidence submitted since that rating decision 
includes VA and private medical evidence, copies of service 
medical records, personal hearing testimony, and statements 
in support of the claim; the additional statements in support 
of the claim are new and they bear directly and substantially 
upon the specific matter under consideration, and are so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  

3.  Chronic skin disease is not shown during active service 
and the veteran has not presented or identified competent 
medical evidence that relates any post-service skin disease 
to AO exposure in the Republic of Vietnam or any other 
incident or event of active service.

4.  A psychiatric disorder is not shown during active service 
or during the initial post-service year and the veteran has 
not presented or identified competent medical evidence that 
relates any post-service psychiatric disorder other than PTSD 
to any incident or event of active service.



5.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal on the issue of 
entitlement to service connection for PTSD has been requested 
or obtained.  

6.  The veteran served on active duty in the Republic of 
Vietnam but he did not engage in combat with the enemy.  

7.  Service records do not corroborate the claimed stressors 
and the veteran has not presented other credible supporting 
evidence, which verifies the claimed stressors; there is no 
diagnosis of PTSD based on a verified stressor.  


CONCLUSIONS OF LAW

1.  The October 1986 rating decision, which denied service 
connection for chronic skin disease secondary to AO exposure 
and a chronic psychiatric disorder, is final.  Evidence 
submitted since that rating decision is new and material and 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (1999) 
(formerly 38 U.S.C. § 4005(c) (1982); 38 C.F.R. § 19.192 
(1986)).  

2.  The claim for service connection for chronic skin disease 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  The claim for service connection for a chronic 
psychiatric disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran filed his original application for service 
connection in November 1970.  The veteran included a service 
medical record showing treatment for abdominal and 
gastrointestinal (GI) problems in September 1970.  

In June and August 1971 the RO requested the service medical 
records from the National Personnel Records Center (NPRC).  
In August 1971 the RO also requested the service medical 
records from the veteran.  

In June 1972 the NPRC notified the RO that the veteran's 
service medical records could not be located.  In November 
1972 the U.S. Army Reserve Personnel Center notified the RO 
that the veteran's service medical records could not be 
located.  

In April 1973 the NPRC forwarded the veteran's March 1968 
medical induction examination report.  The RO also obtained 
the veteran's DD Form 214, which shows he served in the 107th 
Signal Company during active service in the Republic of 
Vietnam.  It lists his military occupational specialty as 
radio relay & car operator.  

In November 1973 the U.S. Army Reserve Personnel Center again 
notified the RO that the veteran's service medical records 
could not be located despite multiple and exhaustive search 
efforts.  

The veteran filed another application for service connection 
in January 1982.  In March 1982 the RO notified the veteran 
that his complete service medical records could not be 
located and requested his assistance in locating these 
records.  Later that month the veteran requested permission 
to review his claims folder.  A Request Pertaining to 
Military Records, which is dated in January 1982 and received 
in April 1982, shows the veteran reported having served in 
the 167th Signal Company during active service in the 
Republic of Vietnam.  

The veteran was scheduled to review his claims folder on May 
18, 1982.  A Report of Contact, VA Form 119, which is dated 
on May 18, 1982, shows that the veteran left the RO with his 
claims folder when he was temporarily left unattended.  In 
June 1983 it was determined that the matter would not be 
pursued by the authorities and the claims folder was 
returned.  

The veteran filed another application for service connection 
in December 1984.  The veteran included copies of service 
medical records, which he asserted were the only records in 
his possession.  They consist of the March 1968 medical 
induction examination report and treatment for the abdominal 
problems in September 1970.  

In a January 1986 statement the veteran reported having 
received treatment for skin eruptions on his arms and feet on 
two occasions during service, which cleared with penicillin.  
He stated that he had had recurrent skin problems once a year 
since that time but he did not seek medical treatment.  He 
contended that he had a nervous condition and that he had 
recently been jailed for battering his spouse.  

In March 1986 the NPRC certified that all available service 
medical records were forwarded to the RO in April 1973.  

In March 1986 the RO obtained a copy of the veteran's January 
1982 AO protocol examination.  It appears incomplete.  It 
does not include a history or diagnosis of a chronic skin 
disease.  During a mental health examination, the veteran 
related that he enjoyed his tour of duty in Vietnam.  He 
stated that he began physically beating women during the 
previous several years.  He stated that he had frequently 
beaten his former spouse with such severity as to require 
hospitalization.  The examiner performed a mental status 
examination but the remaining portion of the examination was 
not included.  There was no reported diagnosis in the records 
obtained.  

The evidence includes a June 1986 statement from the 
veteran's treating clinical psychologist.  The counselor 
noted that he began treating the veteran in January 1986.  
The veteran stated that he served in combat over eleven 
months during his service in Vietnam, which consisted of 
continuous patrols with a six-man unit.  He stated that four 
of the six were killed during that time.  He stated that the 
patrol area was continually sprayed with AO.  He also stated 
that although trained as a radioman, he served as an 
infantryman and suffered minor wounds several times but was 
not awarded the Purple Heart Medal.  He stated that he used 
drugs during that time, which included marijuana, cocaine and 
amphetamines, in order to reduce anxiety about combat.  He 
stated that he had been jailed for battering his spouse 
following an incident when he hallucinated that soldiers were 
approaching their house and fired a shot through the window.  
The psychologist stated: "there is a probable determination 
of [the veteran's] unstable life pattern by his combat 
experiences in Viet Nam (1969-70), and that this instability 
has been intensified by the drug use learned as a combat 
soldier, and by the interaction of exposure repeatedly to the 
effects of Agent Orange.  Some of these effects may not be 
reversible, and it is recommended strongly that he be 
reviewed and considered to have a service connected 
disability."  

In August 1986 the RO requested the complete report of the 
January 1982 AO examination from the VA Medical Center.  That 
facility responded in September 1986 that the records 
forwarded were the only records that were available.  

In October 1986 the RO denied service connection for a 
chronic skin disease secondary to AO exposure and a chronic 
psychiatric disorder.  The RO held that there was no evidence 
of a diagnosis of chloracne or a chronic skin disease shown 
to be secondary to AO exposure.  The RO also held that there 
was no evidence of a diagnosis of a psychiatric disorder 
during service or a psychosis during the initial post-service 
year.  The RO noted that although the June 1986 report from 
the treating psychologist related the veteran's post-service 
problems to in-service combat experiences and AO exposure, 
the psychologist did not report a diagnosis.  The RO notified 
the veteran by letter dated October 28, 1986; the veteran did 
not appeal.  

The veteran filed a claim to reopen service connection for 
depression in June 1992.  He also claimed service connection 
for PTSD.  Included were copies of a January 1992 statement 
from the veteran's treating clinical psychologist and VA 
intake information for PTSD evaluation and assessment, which 
was completed in January 1992.  The veteran reported having 
served in the 173rd Battalion of the Airborne Rangers during 
active service.  He reported serving in Vietnam from October 
1969 to October 1970.  The veteran stated that he served as a 
combat infantryman on patrol in the Central Highlands, and 
that he never performed duties as a radioman.  He reported 
having flashbacks since 1985 regarding friends being killed, 
including a friend's brains being blown all over him.  The 
veteran described combat exposure as including being 
stationed close to enemy lines, receiving incoming enemy 
fire, encountering mines or booby traps while on patrol, his 
unit receiving sniper or sapper fire, his patrol unit being 
ambushed or attacked, his patrol unit engaging the enemy in a 
firefight, flying in a helicopter over the combat zone, 
seeing Americans or other troops killed, at least once having 
to decide who would receive lifesaving care, involved in 
post-mortem preparation or evacuation of bodies, and at least 
once having sat with someone who was dying from war-related 
causes.  In providing details of the events, the veteran 
stated that a rocket hit his closest buddy in the head and 
blew brains all over the veteran ("head wasn't there no 
more"); one night when he did not go on patrol because of 
dental problems all six on patrol were killed; and being 
pinned down by enemy artillery and mortar fire for 
approximately twelve hours and later seeing dead bodies 
everywhere.  He also stated that he participated in a seven 
man unit on long range patrols over the course of months and 
having eight friends killed during that time.  The 
psychologist listed the current diagnosis as PTSD 
(depression) and amphetamine abuse, which was in remission.  
In the January 1992 statement, the psychologist stated that 
the veteran had PTSD from his Vietnam experiences while on 
combat patrol in the Central Highlands for eleven months.  
The psychologist expressed concern that the veteran's chronic 
drug use may have caused an organic syndrome leading to 
confusion and some delusion regarding actual experiences in 
Vietnam.  

The evidence shows the veteran was hospitalized in June 1992 
for detoxification.  The veteran reported continued substance 
abuse, which included methamphetamine and marijuana use, and 
a history of cocaine and heroin use.  The veteran related 
being in combat in Vietnam and felt he had PTSD as a result 
of his experiences.  He reported a family history of physical 
and sexual abuse.  During his hospitalization, the veteran 
completed a two-day PTSD evaluation.  The impression of the 
psychiatrist was "doubt PTSD."  Apparently the concern was 
that the veteran did not have PTSD from Vietnam but perhaps 
from his being sexually abused by his mother.  The discharge 
diagnoses were continuous methamphetamine dependence, history 
of polysubstance dependence and PTSD.  The veteran was 
readmitted in July 1992 for a planned two-week sobriety 
intervention.  The discharge diagnoses were continuous 
amphetamine dependence, rule out PTSD, rule out adult 
antisocial behavior and antisocial personality disorder.  

The evidence shows the veteran was hospitalized in December 
1992 for suicidal thoughts and depression.  The veteran 
tested positive for cannabis and he admitted to alcohol use.  
The discharge diagnoses were major depression, multiple 
substance abuse and antisocial personality trait.  

The veteran underwent a VA general medical examination in 
June 1993.  The VA physician noted the history of VA 
admission for depressive reaction in December 1992 and the 
history of detoxification due to substance abuse.  The 
physician conducted a complete physical examination.  The 
physician did not note the presence of any skin disease.  The 
diagnosis included depressive reaction.  

The veteran underwent a VA mental disorders examination in 
June 1993.  The VA physician noted a history of chronic 
depression and alcoholism.  The veteran stated that his 
mother was a prostitute and he never had a father.  The 
veteran stated that he served eleven months in Vietnam 
working as a carpenter but he would not provide details 
regarding this period of time.  The physician noted a long 
history of depression, alcohol addiction and multiple 
substance abuse.  The VA physician performed a mental status 
examination and concluded that the veteran had psychotic 
features.  The physician stated that the possibility of PTSD 
must be ruled out but the veteran has totally blocked this 
portion of his life and he was unwilling to talk about it.  
The physician also stated that the symptomatology of this 
major psychotic depression was not present at that time.  

In September 1993 the RO requested the veteran to provide 
details regarding the stressful events experienced during 
service.  The veteran responded later that month.  The 
veteran reported having served in the 167th Signal Company as 
a radio relay operator during active service in the Republic 
of Vietnam.  He described his stressful events as incoming 
enemy rocket and mortar attacks.  

In a statement received in May 1994 the veteran alleged that 
he had been diagnosed and treated for manic depression during 
active service, and since his return from Vietnam he has had 
flashbacks and constant intrusive thoughts.  The veteran 
recalled that he had witnessed a fellow soldier paralyzed 
when a water tank shifted in the back of a two and one-half 
ton truck during transport and crushed that soldier.  He also 
stated that he had had a skin rash on his arms and upper 
torso, but now only has one bump on his right arm, which he 
feels is due to AO exposure.  

The evidence includes an April 1994 VA intake information 
report that includes stressors related by the veteran.  The 
veteran reported having served in the 167th Signal Company in 
Pleiku in 1969 and the first thing he remembered was seeing 
all the body bags.  He stated that he did not serve as a 
radio relay worker but he drove a two and one-half ton truck 
transporting explosives and then supplies to a landing zone.  
He stated that he was ambushed while on convoy but never 
wounded.  He recalled seeing body parts, holes in peoples' 
heads and dead Americans and Vietnamese.  He recalled that 
the worst event was having killed a Vietnamese woman after 
having sexual intercourse with her.  The assessment was 
chronic PTSD, history of substance abuse and dependence and 
dysthymia secondary to substance dependence and PTSD.  

The veteran underwent a VA PTSD examination in August 1994.  
The veteran related having ongoing nightmares and intrusive 
thoughts regarding his combat experiences in Vietnam.  He 
related having served as a truck driver delivering 
ammunition, explosives, food and hauling garbage, and having 
traveled all over the country while driving his truck.  He 
stated that he came under enemy gunfire on three occasions 
and rocket and mortar fire on many occasions.  He recalled 
one occasion during which a truck that was fifty feet ahead 
of him was blown up.  He also recalled that while in An Khe 
his barracks was destroyed by several rockets that landed 
just outside the barracks.  He contends he was sleeping in 
the barracks during that time.  He also contends that he lost 
several friends in that attack.  The veteran also alleged 
having flown in a plane that was loaded with bodies on two 
occasions.  The VA physician reported the veteran's medical 
and social history and conducted a mental status examination.  
The diagnosis was PTSD and a history of polysubstance abuse.  
The physician noted that the past stressors were exposure to 
combat in Vietnam.  

In September 1994, the RO forwarded the alleged Vietnam 
stressors reported during the VA examination to the U.S. Army 
and Joint Services Environmental Support Group (ESG).  The RO 
requested verification of the claimed stressors.  In March 
1995, ESG responded that it could not conduct research 
concerning specific combat incidents or casualties without 
additional details regarding dates of events, type and 
location of the incidents, full names of the casualties and 
unit designations.  

In his March 1996 Notice of Disagreement, the veteran stated 
that he was assigned to the 167th Signal Company, 4th Signal 
Battalion.  In his July 1996 Substantive Appeal, the veteran 
stated that he was not assigned to the airborne rangers but 
he went into the field with them from Pleiku on two occasions 
in 1969.  He also stated that while his unit was in An Khe, 
they came under enemy rocket attack and his friend was killed 
and another was injured.  In another July 1996 statement the 
veteran added that he had been wounded during the enemy 
rocket attack.  

In December 1996 the NPRC forwarded copies of the veteran's 
available service personnel records to the RO.  They include 
records showing numerous pre-service criminal convictions on 
various charges.  They also show convictions during service 
for violations of Articles 86 and 134.  

At his personal hearing, the veteran testified that he drove 
a two and one-half ton truck and traveled around Vietnam.  
Transcript, p. 1 (Jan. 1997).  He testified that his convoy 
was attacked several times and people were injured.  Tr., pp. 
1-2.  The veteran testified that on one occasion his unit 
came under attack and his friend was killed and another was 
injured.  Tr., p. 2.  He testified that on two occasions 
while flying in a C-130 cargo aircraft from North Vietnam to 
South Vietnam, the plane was loaded with bodies in body bags.  
Tr., pp. 2-3.  The veteran testified that he was treated with 
penicillin during service for pus-filled sores that had 
developed all over his body.  Tr., p. 4.  He also testified 
that he shot and killed a Vietnamese woman after having 
sexual intercourse with her.  Tr., p. 8.



In August 1999, the Board remanded the case to the RO for 
further development.  The Board requested the RO to obtain 
additional details from the veteran regarding his claimed 
stressors so that a meaningful attempt at stressor 
verification could be performed.  The Board requested the RO 
to provide the veteran a skin examination.  The veteran was 
also advised to submit additional evidence and argument in 
support of his claim.  In August 1999 the RO requested the 
veteran to provide additional details regarding his claimed 
stressors.  The RO also requested the veteran to provide 
names of facilities where he was treated for his disabilities 
since service as well as written releases for this 
information.  The veteran did not respond.  

During VA skin examination in January 2000, the veteran 
related a history of recurrent skin disease of the face and 
arms that began during service.  He stated that he had 
treated this with removal by surgery or liquid Nitrogen, 
avoidance of sun exposure and sunscreen.  Physical 
examination disclosed diffuse scaling of the arms, face, 
chest and sun exposed areas.  There were no erosions, 
blisters, ulceration, crusting, excoriation, and no 
associated systemic or nervous manifestations.  The diagnoses 
were chronic sun damage, actinic keratosis and a history of 
skin cancer treated with surgery.  The VA physician opined 
that the diagnoses were related to sun exposure.  


Criteria

Where there is a prior final RO denial of a claim for service 
connection, the claim will not be reopened and the former 
disposition reviewed unless new and material evidence is 
presented or secured since the prior disallowance.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
when "new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, the VA 
must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).



In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a).

New evidence is evidence which, (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312, 314 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. §3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  See Elkins v. 
West, 12 Vet. App. 209, 218-219 (1999).

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999); Winters v. West, 12 
Vet. App. 203 (1999).

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

A well-grounded claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (1999); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154 (West 1991); 38 C.F.R. 
§ 3.304(f) (1999).  

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(1999).  

Where a psychosis develops to a degree of 10 percent or more 
within one year from date of service separation, then such 
disease may be service connected even though there is no 
evidence of such disease in service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.307, 3.309 (1999).  

In addition, a disease associated with exposure to certain 
herbicide agents listed in 38 C.F.R. § 3.309(e) (1999) will 
be considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during such period of service. 38 
C.F.R. § 3.307(a) (1999).

If a veteran was exposed to a herbicide agent during such 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there was no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneiform disease 
consistent with chloracne; Hodgkin's disease; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; Porphyria 
cutanea tarda; Prostate cancer; Multiple myeloma; Respiratory 
cancers (cancers of the lung, bronchus, larynx or trachea); 
or Soft tissue sarcoma.  38 C.F.R. § 3.309(e) (1999).  

For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to a 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e) (1999).

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other disease consistent with chloracne, and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
appellant was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(1999).

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  59 Fed. Reg. 
57589 (1996) (codified at 38 C.F.R. §§ 3.307, 3.309).

In McCartt v. Brown, 12 Vet. App. 164 (1999), the Court held 
that neither the statutory (38 U.S.C.A. § 1116) nor the 
regulatory (38 C.F.R. § 3.307(a)(6)(iii)) presumption will 
satisfy the in-service incurrence element of Caluza v. Brown, 
7 Vet. App. 498 (1995) where the veteran has not developed a 
condition listed in either 38 U.S.C.A. § 1116(a) or 38 C.F.R. 
§ 3.309(e).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  

If the chronicity provision is not applicable, a claim may 
still be well grounded if (1) the condition is observed 
during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997).  

A lay person is competent to testify as to observable 
symptoms, but a layperson is not competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability .  See Savage; 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

Recently, the Court reaffirmed that for a service-connection 
claim to be well grounded a claimant must submit evidence of 
each of the following: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the asserted in-service injury or disease and the 
current disability.  McManaway v. West, 13 Vet. App. 60, 65 
(1999) (citing Caluza v. Brown, 7 Vet. App. at 506, aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table)); (also citing 
Epps v. Gober, 126 F.3d at 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra), cert. denied sub nom.  Epps v. West, 118 S. 
Ct. 2348 (1998) (mem.)).  

The Court also reiterated that, alternatively, either or both 
of the second and third Caluza elements can be satisfied, 
under 38 C.F.R. § 3.303(b) (1999), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. at 65 (citing Savage v. 
Gober, 10 Vet. App. 488, 495-97).  


Analysis

New and Material Evidence

In October 1986 the RO denied service connection for a 
chronic skin disease secondary to AO exposure and a chronic 
psychiatric disorder.  The RO held that there was no evidence 
of a diagnosis of chloracne or a chronic skin disease shown 
to be secondary to AO exposure.  The RO also held that there 
was no evidence of a diagnosis of a psychiatric disorder 
during service or a psychosis during the initial post-service 
year.  The RO noted that although the June 1986 report from 
the treating psychologist related the veteran's post-service 
problems to in-service combat experiences and AO exposure, 
the psychologist did not report a diagnosis.  

The evidence of record at the time of the RO's decision 
included service medical records, VA and private medical 
evidence and statements in support of his claim.  

The RO notified the veteran of that determination by letter 
dated October 28, 1986; the veteran did not appeal that 
decision.  The October 1986 decision is final as 
to entitlement to service connection for a chronic skin 
disease secondary to AO exposure and a chronic psychiatric 
disorder.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
20.302, 20.1103 (1999) (formerly 38 U.S.C. § 4005(c) (1982); 
38 C.F.R. § 19.192 (1986)).  

The evidence added to the record since the prior final 
disallowance includes service personnel records, VA and 
private medical evidence, personal hearing testimony and 
statements in support of the claim.  

The veteran has submitted statements in support of direct 
service connection for chronic skin disease as well as 
statements arguing in favor of service connection secondary 
to AO exposure.  The veteran testified that he was treated 
with penicillin during service for pus-filled sores that had 
developed all over his body.  Tr., p. 4.  



During the January 2000 VA skin examination, the veteran 
related a history of recurrent skin disease of the face and 
arms that began during service.  He alleges a continuity of 
symptomatology since active service.  The physician also 
rendered current diagnoses of skin disease, including chronic 
sun damage, actinic keratosis and a history of skin cancer.  
The additional medical evidence also establishes that the 
veteran has a current diagnosis of a psychiatric disorder 
other than PTSD.  The December 1992 hospitalization report 
shows the veteran was diagnosed with major depression as well 
as multiple substance abuse and antisocial personality trait.  
The diagnosis during the June 1993 VA general medical 
examination was depressive reaction.  During the June 1993 VA 
mental disorders examination, the physician noted a long 
history of depression, alcohol addiction and multiple 
substance abuse.  

The above evidence is new since it was not of record at the 
time of the prior denial in October 1986.  It is material 
because it is relevant to and probative of the issues under 
consideration in this case.  It establishes a current 
diagnosis of a skin disease and a psychiatric disorder other 
than PTSD.  The veteran also argues in favor of a direct 
service connection versus secondary to AO exposure and he has 
argued that there has been a continuity of symptomatology 
since active service.  Therefore, the additional evidence is 
also material because this evidence provides a more complete 
picture of the circumstances surrounding the origin of the 
veteran's disabilities.  Without reference to the probative 
value or weight that the evidence is entitled to, this 
evidence bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

For these reasons, the Board finds that the veteran has 
submitted new and material evidence to reopen his claim for 
service connection for chronic skin disease and a chronic 
psychiatric disorder; therefore, the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  




Service Connection

Preliminary Matters

The evidence of record indicates that the veteran's complete 
service medical records are not available.  The evidence also 
indicates that the January 1982 AO protocol examination is 
incomplete.  

The RO attempted to obtain the veteran's complete service 
medical records through the appropriate service department on 
multiple occasions.  In June and August 1971 the RO requested 
the service medical records from the NPRC.  In August 1971 
the RO requested service medical records from the veteran, 
but he did not respond.  In June 1972 the NPRC notified the 
RO that the service medical records could not be located.  In 
November 1972 the U.S. Army Reserve Personnel Center notified 
the RO that the veteran's service medical records could not 
be located.  The only original record, which was forwarded by 
the NPRC in April 1973, consists of the veteran's March 1968 
medical induction examination report.  The Board notes that 
the March 1968 induction examination was completed over nine 
months prior to the veteran's entry into active service.  It 
raises the possibility that this record was not maintained 
with the veteran's remaining service medical records.  In 
fact, the only original service medical treatment record was 
submitted directly by the veteran.  It shows treatment for 
abdominal problems in September 1970.  The veteran submitted 
this document within one month after separation from active 
service and prior to any request for his service medical 
records by the RO.  

In November 1973 the U.S. Army Reserve Personnel Center again 
notified the RO that the veteran's service medical records 
could not be located despite multiple and exhaustive search 
efforts.  The veteran filed an application for service 
connection in January 1982.  In March 1982 the RO notified 
the veteran that his complete service medical records could 
not be located and requested his assistance in locating these 
records.  The veteran did not respond.  


The veteran filed another application for service connection 
in December 1984.  The veteran included copies of service 
medical records, which consisted of the March 1968 induction 
examination report and the September 1970 service medical 
treatment record.  The veteran certified in a December 1984 
statement that these were the only service records in his 
possession.  Finally, in March 1986 the NPRC again certified 
that all available service medical records were forwarded to 
the RO in April 1973.  

The evidence shows that the veteran underwent a VA AO 
protocol examination in January 1982.  It is not known 
whether the original examination report was associated with 
the veteran's claims folder contemporaneous with the exam.  

The veteran was scheduled to review his claims folder on May 
18, 1982.  A Report of Contact, VA Form 119, which is dated 
on May 18, 1982, shows that the veteran left the RO with his 
claims folder when he was temporarily left unattended.  In 
June 1983 it was determined that the matter would not be 
pursued by the authorities and the claims folder was 
returned.  

A copy of the AO examination report was obtained in March 
1986 but the report appears incomplete.  In August 1986 the 
RO requested the complete report of the January 1982 AO 
examination from the VA Medical Center.  That facility 
responded in September 1986 that the records forwarded were 
the only records available.  

In this case, the RO and the service department have 
attempted to obtain any additional service medical records on 
multiple occasions.  The RO has also unsuccessfully attempted 
to obtain any additional evidence pertaining to the 
January 1982 AO examination.  It appears that additional 
records are not available.  The issue of service connection 
in this case is not wholly dependent on whether the veteran 
received treatment for skin disease or psychiatric problems 
during service, or during the January 1982 AO examination.  
The issue also includes whether there is competent evidence 
of a nexus between a current disability and active service.  
Therefore, the Board finds that it is unnecessary for the RO 
to make any further attempts at obtaining these records.  

Skin Disorder

The veteran seeks service connection for a chronic skin 
disorder  He contends that he received treatment for skin 
eruptions on his arms and feet on two occasions during 
service, which cleared with penicillin.  He stated that he 
had had recurrent skin problems once a year since that time 
but he did not seek medical treatment.  The veteran testified 
that he was treated with penicillin during service for pus-
filled sores that had developed all over his body.  Tr., p. 
4.  He also argues that his chronic skin disease is secondary 
to AO exposure during service in Vietnam.  

The threshold question is whether the veteran has submitted a 
well-grounded claim.  Section 5107 of Title 38, United States 
Code unequivocally places an initial burden upon the veteran 
to produce evidence that his claim is well grounded; that is, 
that his claim is plausible.  Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92 
(1993).  

The available service medical records do not show treatment 
for skin disease or a medical diagnosis of a chronic skin 
disease.  The available records only show treatment for 
abdominal and GI problems in September 1970.  However, the 
veteran is competent to relate the fact that he observed and 
received treatment for skin rash or skin eruptions on his 
body during active service.  The veteran contends that his 
skin problems cleared with medical treatment at that time.  

The post-service medical evidence does not show a diagnosis 
of skin disease until many years after separation from active 
service.  The veteran does not allege that he received post-
service medical treatment.  In fact, in his January 1986 
statement, the veteran stated that he had had recurrent skin 
problems once a year since that time but he did not seek 
medical treatment.  During the VA general medical examination 
in June 1993, the VA physician conducted a complete physical 
examination.  The physician did not note the presence of any 
skin disease or diagnose a chronic skin disorder.  

The initial post-service medical evidence showing a diagnosis 
of a current disability is the January 2000 VA examination 
report.  Physical examination disclosed diffuse scaling of 
the arms, face, chest and sun exposed areas.  The physician 
diagnosed chronic sun damage, actinic keratosis and a history 
of skin cancer treated with surgery.  The physician did not 
relate any of the diagnoses to AO exposure or any other 
incident or event of active service. 

The Board notes that presumptive service connection for a 
disease associated with AO exposure, under 38 C.F.R. 3.309(e) 
is not warranted as there is no record of a diagnosis of any 
of the disorders, including the skin disorders listed in that 
section.  38 C.F.R. § 3.309(e) (1999).

Although the January 2000 VA examination findings establish 
that the veteran has a current skin disorder, these diagnoses 
are first reflected many years after active service and they 
do not tend to establish that any current skin disorder had 
its onset during active service, is secondary to AO exposure, 
or is otherwise attributable to active service.  In fact, the 
physician opined that the diagnoses were related to sun 
exposure.  

As the basic issue in this case is whether the veteran's 
post-service skin disorder is of service origin or 
attributable to an incident of service, it is medical in 
nature and pertains to the etiology of the post-service skin 
disorder.  Since the determinative issue involves a medical 
question, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Heuer v. Brown, 
7 Vet. App. at 384; Grottveit v. Brown, 5 Vet. App. at 93.

The medical evidence of record does not include an opinion 
that relates any current skin disorder to AO exposure or any 
other incident or event of active service.  The only evidence 
indicating such a medical causal relationship are statements 
from the veteran and his personal hearing testimony.  
However, they do not well ground this claim because the 
veteran is not qualified to render a competent opinion on a 
medical question.  Grottveit, 5 Vet. App. at 93 (Court held 
that lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded).  

While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause. Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992) (Court held that a witness 
must be competent in order for his or her statements or 
testimony to be probative as to the facts under 
consideration).  Lacking any competent evidence or opinion 
linking any current skin disorder to service, the claim for 
service connection for a chronic skin disorder is not well 
grounded.  38 U.S.C.A. §§ 1110, 5107(a).  

The Board finds that a chronic skin disease is not shown 
during active service and the veteran has not presented or 
identified competent medical evidence that relates any post-
service skin disease to AO exposure in the Republic of 
Vietnam or any other incident or event of active service.  
The Board concludes that the claim of entitlement to service 
connection for a chronic skin disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (1991). 


Psychiatric Disorder

The veteran seeks service connection for a psychiatric 
disorder other than PTSD.   In a statement received in May 
1994 the veteran alleged that he had been diagnosed and 
treated for manic depression during active service.  

The threshold question is whether the veteran has submitted a 
well-grounded claim.  Section 5107 of Title 38, United States 
Code unequivocally places an initial burden upon the veteran 
to produce evidence that his claim is well grounded; that is, 
that his claim is plausible.  Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92 
(1993).  

Although the veteran contends he was treated for manic 
depression during active service, the available service 
medical records do not include a medical diagnosis of a 
psychiatric disorder.  

The evidence does not include a diagnosis of a psychiatric 
disorder during the initial post-service year.  Therefore, a 
presumption in favor of service connection is not for 
application.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

The post-service medical evidence shows the veteran has been 
diagnosed with a personality disorder on several occasions.  
The July 1992 VA hospitalization report includes a discharge 
diagnosis of antisocial personality disorder.  The December 
1992 hospitalization report includes a discharge diagnosis of 
antisocial personality trait.  Despite the diagnoses, the 
veteran would not be entitled to service connection because 
personality disorders are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(1999).  

The post-service medical evidence shows the veteran has been 
diagnosed with alcohol and substance abuse on several 
occasions. 

The January 1992 statement from the veteran's treating 
clinical psychologist, the VA intake information completed in 
January 1992 and the July 1992 hospitalization report 
includes discharge diagnoses of continuous amphetamine 
dependence and a history of polysubstance dependence.  During 
the December 1992 hospitalization, the veteran tested 
positive for cannabis and he admitted to alcohol use.  The 
discharge diagnosis included multiple substance abuse.  
During the June 1993 mental disorders examination, the VA 
physician noted a long history of alcohol addiction and 
multiple substance abuse.  The April 1994 VA intake 
information report includes an assessment of a history of 
substance abuse and dependence.  The August 1994 VA PTSD 
examination report includes a diagnosis of a history 
of polysubstance abuse.  

Prior to November 1990, disabilities secondary to alcoholism 
were not deemed to be subject to an absolute "willful 
misconduct" bar.  The VA regulation at that time stated that 
"[o]rganic diseases and disabilities which are a secondary 
result of the chronic use of alcohol as a beverage, whether 
out of compulsion or otherwise, will not be considered of 
willful misconduct origin."  38 C.F.R. § 3.301(c)(2) (1999) 
(in effective prior to November 1990).  It was for the 
express purpose of precluding payment of compensation for 
certain secondary effects arising from willful misconduct, 
including injuries or disease incurred during service as the 
result of the abuse of alcohol or drugs, that 38 U.S.C.A. § 
1110 was amended by the Omnibus Budget and Reconciliation Act 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388-1, 1388-
351 (1990) (OBRA).  See H.R. CONF. REP. NO. 964, 101st Cong., 
2d Sess. 997 (1990), reprinted in 1990 U.S.C.C.A.N. 2374, 
2702. 

As amended, 38 U.S.C.A. § 1110 now provides that "no 
compensation shall be paid if the disability is a result of 
the veteran's own willful misconduct or abuse of alcohol or 
drugs."  The statutory amendment applied only to claims filed 
after October 31, 1990.  See OBRA, § 8052(b).  Therefore, 
under the law in effect beginning on November 1, 1990, as 
amended, alcohol dependence and substance abuse are deemed by 
statute to be the result of willful misconduct and cannot 
themselves be service-connected.  See 38 U.S.C.A. §§ 105(a), 
1110 (West 1991).

In VAOPGCPREC 2-98 (February 10, 1998), the VA General 
Counsel held that section 8052 prohibits a grant of "direct 
service connection" for drug or alcohol abuse on the basis of 
incurrence or aggravation in line of duty during service.  
The General Counsel apparently held, however, that 
prohibition in 38 U.S.C.A. § 105(a), as amended by Congress 
in 1990, against granting service connection for drug or 
alcohol abuse is "inapplicable to determination of whether a 
disability is proximately due to or the result of a service- 
connected disease or injury and, therefore, does not itself 
preclude secondary service connection of a substance abuse 
disability."  However, the VA General Counsel has held that, 
even assuming secondary service connection was granted for a 
substance abuse disability, no compensation benefits would be 
payable for such disability with respect to a claim filed 
after October 31, 1990.  The veteran in this case filed his 
claim well after October 31, 1990.  

The June 1986 statement from the veteran's treating clinical 
psychologist states that "there is a probable determination 
of [the veteran's] unstable life pattern by his combat 
experiences in Viet Nam (1969-70), and that this instability 
has been intensified by the drug use learned as a combat 
soldier, and by the interaction of exposure repeatedly to the 
effects of Agent Orange."  Although the psychologist relates 
the veteran's post-service problems to in-service combat 
experiences and AO exposure, the psychologist did not report 
a diagnosis.  In the January 1992 statement the psychologist 
listed the current diagnosis as PTSD (depression) and 
concluded that the veteran had PTSD from his Vietnam 
experiences while on combat patrol in the Central Highlands 
for eleven months.  The psychologist did not render a 
separate diagnosis of a psychiatric disorder other than PTSD.  

The initial post-service medical evidence of a psychiatric 
disorder consists of the December 1992 VA hospitalization 
report.  The discharge diagnosis included major depression.  
The VA physician who performed the general medical 
examination in June 1993 noted the history of VA admission 
for depressive reaction.  That VA physician continued the 
diagnosis of depressive reaction.  The VA physician who 
performed the VA mental disorders examination in June 1993 
also noted that the veteran had a long history of depression 
and concluded the veteran had psychotic features, but stated 
that the symptomatology of this major psychotic depression 
was not present at that time.  The April 1994 VA intake 
information report includes an assessment of dysthymia 
secondary to substance dependence.  

This medical evidence establishes that the veteran has a 
current psychiatric disorder.  However, these diagnoses are 
first reflected many years after active service and they do 
not include medical opinions, which establish that any 
current psychiatric disorder had its onset during service or 
is otherwise attributable to active service.  In fact, the 
April 1994 VA intake information report concludes that the 
veteran's dysthymia is secondary to his substance dependence.

As the basic issue in this case is whether the veteran's 
post-service psychiatric disorder is of service origin or 
attributable to an incident of service, it is medical in 
nature and pertains to the etiology of the post-service 
psychiatric disorder.  Since the determinative issue involves 
a medical question, competent medical evidence to the effect 
that the claim is plausible or possible is required.  Heuer 
v. Brown, 7 Vet. App. at 384; Grottveit v. Brown, 5 Vet. App. 
at 93.  

The medical evidence of record does not include an opinion 
that relates a current psychiatric disorder other than PTSD 
to any incident or event of active service.  The only 
evidence indicating such a medical causal relationship are 
statements of the veteran.  However, they do not well ground 
this claim because the veteran is not qualified to render a 
competent opinion on a medical question.  Grottveit, 5 Vet. 
App. at 93.  As a lay person the veteran is not qualified to 
provide a medical nexus opinion, which relates post-service 
depression or dysthymia to active service.  Espiritu, 2 Vet. 
App. at 494-495.  Lacking any competent evidence or opinion 
linking depression or dysthymia to service, the claim for 
service connection for a psychiatric disorder other than PTSD 
is not well grounded.  38 U.S.C.A. §§ 1110, 5107(a).  

The Board finds that a psychiatric disorder is not shown 
during active service or during the initial post-service year 
and the veteran has not presented or identified competent 
medical evidence that relates any post-service psychiatric 
disorder other than PTSD to any incident or event of active 
service.  The Board concludes that the claim of entitlement 
to service connection for a psychiatric disorder is not well 
grounded.  38 U.S.C.A. § 5107(a) (1991). 

Other Matters

Pursuant to 38 U.S.C.A. § 5103(a) (West 1991), if VA is 
placed on notice of the possible existence of information 
that would render a claim plausible, and therefore well 
grounded, VA has the duty to advise the appellant of the 
necessity to obtain the information.  McKnight v. Gober, 131 
F.3d 1483, 1484-1485 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 80 (1995).  

However, such evidence must be identified with some degree of 
specificity; with an indication that the evidence exists and 
that it would well ground the claim.  See Carbino v. Gober, 
10 Vet. App. 507, 510 (1997).  

In this case, the veteran has not identified existing medical 
evidence that would make his claim for service connection for 
a chronic skin disorder and a psychiatric disorder other than 
PTSD well grounded.  Therefore, 38 U.S.C.A. § 5103(a) is not 
applicable to the present case.  


PTSD

Initially, the Board notes that the claim for service 
connection for PTSD is well grounded.  The evidence includes 
statements from the veteran alleging stressful events during 
active service.  There are medical opinions that relate PTSD 
to the veteran's alleged in-service stressors.  

The June 1986 statement from the veteran's treating clinical 
psychologist includes a history that the veteran served in 
combat over eleven months during his service in Vietnam.  The 
psychologist stated: "there is a probable determination of 
[the veteran's] unstable life pattern by his combat 
experiences in Viet Nam (1969-70), and that this instability 
has been intensified by the drug use learned as a combat 
soldier."  The January 1992 statement from the psychologist 
and the VA intake information for PTSD, which was completed 
in January 1992, includes a history from the veteran that he 
served in the 173rd Battalion of the Airborne Rangers during 
active service.  The veteran stated that he served as a 
combat infantryman on patrol in the Central Highlands, and 
that he never performed duties as a radioman.  The 
psychologist concluded the veteran had PTSD from his Vietnam 
experiences while on combat patrol in the Central Highlands 
for eleven months.  The April 1994 VA intake information 
report also includes stressors related by the veteran.  The 
assessment was chronic PTSD.  Finally, the August 1994 VA 
PTSD examination report includes the diagnosis of PTSD and 
the physician noted that the past stressors were exposure to 
combat in Vietnam.  

The Court has held that the truthfulness of evidence must be 
presumed for the purposes of determining whether the 
veteran's claim of entitlement to service connection is well 
grounded.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995); 
King v. Brown, 5 Vet. App. 19, 21 (1993).  In light of the 
clinical references to PTSD and because the veteran's 
evidentiary assertions concerning the alleged stressors must 
be accepted as credible for the limited purpose of 
determining whether the claim is well grounded, the Board 
must find the claim of entitlement to service connection for 
PTSD well grounded despite numerous VA psychiatric 
evaluations which have failed to diagnose the veteran with 
PTSD.  

The VA has a duty to assist the veteran in developing facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a).  This duty to 
assist includes obtaining medical records and examinations 
when indicated by the facts and circumstances of the 
individual case.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
"Full compliance with the (statutory duty to assist) also 
includes VA assistance in obtaining relevant records from 
private physician when (the veteran) has provided concrete 
data as to time, place, and identity."  Olson v. Principi, 
3 Vet. App. 480, 483 (1992).  The evidence includes the 
veteran's available service medical records and service 
department personnel records.  The evidence includes the 
available VA and private medical treatment records, reports 
of VA examinations, statements in support of the claim and 
personal hearing testimony.  

In September 1994, the RO forwarded the alleged Vietnam 
stressors to the ESG.  The RO requested verification of the 
claimed stressors.  In March 1995, ESG responded that it 
could not conduct research concerning specific combat 
incidents or casualties without additional details regarding 
dates of events, type and location of the incidents, full 
names of the casualties and unit designations.  

In August 1999, the Board remanded the case to the RO for 
further development.  The Board requested the RO to obtain 
additional details from the veteran regarding his claimed 
stressors so that a meaningful attempt at stressor 
verification could be performed.  In August 1999 the RO 
requested the veteran to provide additional details regarding 
his claimed stressors.  The veteran did not respond.  

The veteran has either stated that he cannot recall details 
pertaining to the alleged stressors or he has not responded 
to requests by the RO for this information.  The service 
department determined that none of the claimed stressors 
could be verified based on the information provided by the 
veteran.  The veteran was adequately on notice that more was 
required of him if there was to be a successful search for 
the necessary evidence.  The duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  For these reasons, no further attempt at 
verification of the claimed stressors is necessary.  

In this case, the critical issue is not whether the veteran 
is diagnosed with PTSD.  Instead, the critical issue in this 
case, as will be addressed below, is whether any of the 
veteran's stressors can be verified.  Without a verified 
stressor, the claim of entitlement to service connection for 
PTSD must be denied no matter how many health care providers 
diagnose the veteran with PTSD.  This will be discussed in 
greater detail below.  As noted in Smith v. Derwinski, 2 Vet. 
App. 429, 432 (1992), the duty to assist is not unlimited in 
scope and requires the VA only to perform those actions which 
are reasonable under the circumstances involved.  The Board 
finds that all available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal on the issue of 
entitlement to service connection for PTSD has been requested 
or obtained and the VA has satisfied its duty to assist the 
veteran under these circumstances.  38 U.S.C.A. § 5107(a).

Under the provisions for direct service connection for PTSD, 
codified at 38 C.F.R. § 3.304(f), service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389, 394 (1996).  

The record before the Board demonstrates that PTSD has been 
indicated.  The veteran has reported that he was exposed to 
stressful incidents in active service that resulted in PTSD.  
Some medical providers, though by no means all, appear to 
have accepted the veteran's account of his experiences as 
supporting a diagnosis of PTSD.  None of them, however, have 
actually identified an event in service as the stressor or 
stressors that support the diagnosis of PTSD.  
Notwithstanding, as stated by the Court, "[j]ust because a 
physician or other health care professional accepted the 
appellant's description of his active service experiences as 
credible and diagnosed the appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for post-traumatic stress disorder."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not 
required to accept the veteran's uncorroborated account of 
his active service experiences.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. App. at 192.  

The stressors alleged by the veteran include both combat and 
noncombat stressors.  Consequently, under the framework 
established by Zarycki v. Brown, 6 Vet. App. 91 (1991), the 
Board must make an explicit determination as to whether the 
veteran engaged in combat with the enemy.  

The record in this case, based on a review of the veteran's 
available service personnel records, his statements and 
testimony, and a review of the evidence of record, supports 
the conclusion that there is no corroboration that he ever 
engaged in combat with the enemy.  The veteran's DD Form 214 
shows that he served in the 107th Signal Company during 
active service in the Republic of Vietnam.  It lists his 
military occupational specialty as radio relay & car 
operator.  The veteran stated that he was assigned to the 
167th Signal Company during service in Vietnam.  The 
available service personnel records include records of 
proceedings under Article 15, which show the veteran was 
assigned to the 167th Signal Company (RR) during service in 
Vietnam.  These records do not corroborate the veteran's 
claim that he served in the 173rd Battalion of the Airborne 
Rangers during active service; that he served in combat over 
eleven months during service in Vietnam, which consisted of 
continuous patrols with a six man unit; that he served as a 
combat infantryman on patrol in the Central Highlands, and 
that he never performed duties as a radioman; that he had 
combat exposure that included being stationed close to enemy 
lines; receiving incoming enemy fire; encountered mines or 
booby traps while on patrol; his unit receiving sniper or 
sapper fire; his patrol unit being ambushed or attacked; his 
patrol unit engaging the enemy in a firefight; or, that the 
veteran had flown in a helicopter over the combat zone.  The 
service personnel records do not show that the veteran was 
awarded any citations that indicate combat action with the 
enemy.  For these reasons, the Board finds that the veteran 
did not engage in combat with the enemy.  
The veteran's alleged noncombat stressors pertain mainly to 
witnessing body parts, holes in peoples' heads and dead 
Americans and Vietnamese.  The veteran testified that on two 
occasions while flying in a C-130 cargo aircraft from North 
Vietnam to South Vietnam, the plane was loaded with bodies in 
body bags.  Tr., pp. 2-3.  He recalled that the worst event 
was having killed a Vietnamese woman after having sexual 
intercourse with her.  Tr., p. 8.  However, the veteran has 
totally failed to provide credible supporting evidence from 
any other source to confirm these stressors.  He has also 
failed to provide sufficient information that would provide 
the VA the opportunity to assist him in assembling credible 
supporting evidence confirming these alleged stressful 
events.  The veteran has failed to respond to requests for 
additional details regarding the alleged stressors.  As a 
result, there is no corroboration of the stressors by any 
other source and the VA cannot confirm the veteran's 
accounts.  His statements lack necessary details that would 
enable the VA to attempt to confirm the events in question.  

Where the record does not reflect evidence that the veteran 
engaged in combat with the enemy under 38 U.S.C.A. § 1154(b), 
or where the claimed stressors are not combat-related, his 
assertions, standing alone, can not as a matter of law 
provide evidence to establish that he "engaged in combat 
with the enemy" or that an event claimed as a stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, as a matter of law, "credible supporting 
evidence that the claimed in[-]service event actually 
occurred" can not be provided by medical opinion based on 
post-service examination.  Moreau, 9 Vet. App. at 394-396.  
This means that other "credible supporting evidence from any 
source" must be provided.  Cohen, 10 Vet. App. at 147.  

In light of the above, it is concluded that, while the 
veteran has been indicated by some sources to carry a 
diagnosis that includes PTSD, such a diagnosis is based on 
stressors that the Board cannot confirm.  Where establishing 
critical facts depends upon stressor verification, a medical 
opinion can carry no probative weight.  Accordingly, while 
the Board has reviewed, in detail, the medical evidence of 
record, including those records that appear to indicate PTSD, 
the Board must find that these medical opinions carry no 
probative value because the veteran's accounts of his alleged 
stressors have not been confirmed.  

The VA has fulfilled the duty to assist.  The veteran has 
simply not provided any information from which meaningful 
research could be performed.  As a result, under Cohen, 10 
Vet. App. at 147, the claim must be denied.

The Board also notes that the statements regarding the in-
service stressors are not consistent and are not supported by 
the evidence of record.  The veteran stated to his treating 
clinical psychologist in 1986 that he served in combat eleven 
months in Vietnam, which consisted of continuous patrols with 
a six-man unit.  He stated that four of the six men were 
killed during that time.  In 1992, the veteran reported 
having served in the 173rd Battalion of the Airborne Rangers 
during active service and that he served as a combat 
infantryman on patrol in the Central Highlands.  At this time 
the veteran stated that one night when he did not go on 
patrol because of dental problems all six men on patrol were 
killed.  The veteran also stated that he participated in a 
seven man unit on long range patrols over the course of 
months and having eight friends killed during that time.  In 
his July 1996 Substantive Appeal, the veteran stated that he 
was not assigned to the Airborne Rangers but he went into the 
field with them from Pleiku on two occasions in 1969.  

In a June 1986 statement from the treating clinical 
psychologist, the veteran alleged that although trained as a 
radioman, he served as an infantryman and suffered minor 
wounds several times but was not awarded the Purple Heart 
Medal.  In April 1994 the veteran stated that he was never 
wounded.  In a July 1996 statement the veteran stated that he 
had been wounded during an enemy rocket attack.

In January 1992 the veteran reported having flashbacks 
regarding friends being killed, including a friend's brains 
being blown all over him.  In providing details of the 
events, the veteran stated that a rocket hit his closest 
buddy in the head and blew brains all over the veteran 
("head wasn't there no more").  During the VA PTSD 
examination in August 1994, the veteran contended that he 
lost several friends in that attack.  He also stated that 
there were several rockets that landed just outside the 
barracks, which destroyed his barracks while he was sleeping.  




These stressor statements materially differ in the duty 
assignments alleged by the veteran, the number of times he 
allegedly went on combat patrols, the number of people killed 
during the patrols, whether or not he was actually wounded 
during service, and the details regarding the enemy rocket 
attack or attacks and the number of friends who had been 
killed and where the rocket or rockets landed.  For these 
reasons, the Board finds that the veteran's statements 
regarding in-service stressors are not credible.  

For these reasons, the Board finds that the veteran served on 
active duty in the Republic of Vietnam but he did not engage 
in combat with the enemy.  The Board also finds that the 
service records do not corroborate the claimed stressors and 
the veteran has not presented other credible supporting 
evidence, which verifies the claimed stressors; there is no 
diagnosis of PTSD based on a verified stressor.  
Consequently, the Board concludes that PTSD was not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1154, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).

In light of the foregoing, the Board concludes the 
preponderance of the evidence is against the claim for 
service connection for PTSD.  Although the veteran is 
entitled to the benefit of the doubt when the evidence 
supporting a grant of his claim and the evidence supporting a 
denial of the claim are in an approximate balance, the 
benefit of the doubt doctrine is inapplicable where the 
overwhelming preponderance of the evidence is against the 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  As 
stated by the Court, where the "preponderance of the 
evidence" is against the claim, the appellant loses and the 
benefit of the doubt doctrine has no application.  Id. at 56.  
A "properly supported and reasoned conclusion that a fair 
preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in approximate balance."  Id. at 58.  In this case, 
for reasons cited above, the preponderance of the evidence is 
against the claim. 








ORDER

As the veteran has provided new and material evidence to 
reopen his claim for service connection for a chronic skin 
disorder and a psychiatric disorder, the appeal is granted to 
this extent.  

Service connection for a chronic skin disorder is denied.  

Service connection for a psychiatric disorder is denied.  

Service connection for PTSD is denied.



		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals

 



